UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-4396



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


DEJUAN ANDERKO WATKINS,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (CR-02-106-FO)


Submitted: December 17, 2003              Decided:   February 2, 2004


Before GREGORY and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, G. Alan DuBois,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.   Frank D. Whitney, United States Attorney, Anne M.
Hayes, Christine Witcover Dean, Assistant United States Attorneys,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Dejuan Anderko Watkins appeals his conviction, after a

jury trial, for attempting to possess with intent to distribute

cocaine base, in violation of 21 U.S.C. § 841(a)(1) (2000).

           On    appeal,     Watkins      contends      that    his    uncorroborated

confession is insufficient to support his conviction.                          After a

careful   review       of   the    record,    we    conclude      that      there    was

substantial      independent        evidence       to     corroborate          Watkins’

confession, and the evidence as a whole proved Watkins’ guilt

beyond a reasonable doubt.          Smith v. United States, 348 U.S. 147,

156 (1954).

           Watkins       also     contends    that      there    was       insufficient

evidence to support his conviction because he did not take a

substantial     step    towards     the    completion     of    the    offense.       We

disagree. The record clearly establishes that Watkins took several

substantial steps toward the completion of the crime.                       See United

States v. Neal, 78 F.3d 901, 906 (4th Cir. 1996).

           Accordingly,         viewing     the    evidence      in    a    light   most

favorable to the Government, and assuming that the jury resolved

all contradictions in the testimony in favor of the Government, we

conclude that the evidence presented at trial was sufficient to

sustain Watkins’ conviction.              Glasser v. United States, 315 U.S.

60, 80 (1942);     United States v. Sun, 278 F.3d 302, 313 (4th Cir.

2002); United States v. Burgos, 94 F.3d 849, 862 (4th Cir. 1996).


                                          - 2 -
We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                  - 3 -